Title: From James Madison to James M. Henry, 25 March 1805
From: Madison, James
To: Henry, James M.


Sir.
Department of State, March 25th. 1805.
The President of the United States has been pleased to appoint you to succeed Mr. Savage in the office of Agent at Jamaica, a change which is communicated to him by the enclosed letter. You will please to observe that your public duties are altogether confined to the relief of our Seamen, who may be left destitute in the Island or who may be impressed. As respects the latter you will on hearing of impressments endeavour by all temperate & discreet means to obtain their discharge, and keep this Department constantly informed of your proceedings. When obstacles arise to their liberation you will carefully note them in your communications, that they may if possible be removed. To the discharged Seamen as well as those who maybe in distress you may advance such moderate succour in cloathing, diet &c. as is absolutely necessary until you can find them births to return to the U:States. It is not recollected that Mr. Savage has ever been under the necessity of paying for their passages home, but should it be found necessary it may be done upon the lowest terms. It will require great circumspection to destinguish in the applications, which are made for your assistance, our own from British and perhaps even other foreign Seamen. You will make up your accounts monthly with vouchers for each item, and transmit them by duplicates to this office. The only compensation you will be allowed by the United States, is a commission of five percent on your advances. Your reimbursements & commission may be drawn for upon the Secretary of State. It will be agreeable to receive in your communications an account of any important military movements which may take place in the West Indies, and also such occurrences in the commercial wo[r]ld as may be interresting, in a general view, to the United States. I am &c.
James Madison.
